Citation Nr: 0619162	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability rating for 
service-connected limitation of motion of the lumbar spine, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which, in part, denied service 
connection for left ear hearing loss and tinnitus.  The May 
2002 rating decision also granted service connection for a 
lumbar spine disability, assigning a 10 percent disability 
rating.  The veteran disagreed with the assigned disability 
rating, and perfected an appeal as to all three issues.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in December 2003.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

This case was previously before the Board in May 2004.  At 
that time the issues were remanded for further evidentiary 
and procedural development.  The case has been returned to 
the Board for further appellate proceedings.

In a January 2006 rating decision, the RO increased the 
veteran's service-connected lumbar spine disability to 40 
percent disabling.  In June 2006, the veteran informed the 
Board that he wished to withdraw his appeal.




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).

Discussion

In a letter to VA dated March 27, 2006, the veteran 
specifically stated that he was satisfied with the combined 
50 percent rating which is currently assigned and that he 
wished to withdraw his appeal pending before the Board.

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.




ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


